United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SHIPYARD, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-727
Issued: July 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2009 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ merit decisions dated February 12 and September 17, 2008. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s claim for an additional
schedule award for his right lower extremity.
FACTUAL HISTORY
Appellant, a 28-year-old heavy equipment operator, injured his right knee while bending
over to pick up an object on July 17, 1987. He filed a claim for benefits, which the Office
accepted for torn right medial meniscus.
On December 2, 1991 the Office granted appellant a 32 percent permanent impairment of
the right lower extremity for the period October 2, 1991 to May 9, 2003, for a total of 92.16
weeks of compensation.

On September 24, 2002 Dr. Mario J. Arena, Board-certified in orthopedic surgery and
appellant’s treating physician, performed arthroscopic surgery on appellant to repair a torn right
medial meniscus. He performed a partial medial meniscectomy with chondroplasty of the lateral
femoral condyle, chondroplasty of the patella and chondroplasty of the medial femoral condyle,
with resection of medial plica.
On June 20, 2003 appellant filed a Form CA-7 claim for a schedule award, requesting
compensation for additional permanent impairment for a partial loss of use of his right lower
extremity.
In a report dated September 15, 2003, Dr. Arena found that appellant had 45 percent
permanent impairment of the right lower extremity. He derived at this rating by calculating
“impairment of function due to weakness, atrophy, pain or discomfort” of 18 percent, in addition
to 27 percent residual impairment from appellant’s 2002 medial meniscectomy. Dr. Arena found
that appellant reached maximum medical improvement as of September 15, 2003.
By decision dated October 9, 2003, the Office denied the claim for an additional schedule
award. It stated that the medical evidence did not support an increase in the impairment already
awarded since the prior schedule award included ratings for a meniscectomy, anterior cruciate
ligament tear and pain, the three areas Dr. Arena covered in his September 15, 2003 report.
By letter dated October 30, 2003, appellant’s attorney requested an oral hearing, which
was held on June 30, 2004.
By decision dated October 18, 2004, an Office hearing representative set aside the
October 9, 2003 Office decision and remanded for the Office medical adviser to review
Dr. Arena’s September 24, 2002 operative report and impairment rating and provide an
impairment rating consistent with the American Medical Association, Guides to the Evaluation
of Permanent Impairment (fifth edition) (A.M.A., Guides). The hearing representative instructed
the Office medical adviser to cite the applicable tables and references of the A.M.A., Guides in
arriving at his determination and to provide his reasons for any inclusion or exclusion of
impairment factors provided by Dr. Arena.
The Office found that there was a conflict in the medical evidence between the Office
medical adviser and Dr. Arena regarding the proper degree of permanent impairment from
appellant’s accepted right knee condition. It referred appellant to Dr. E. Michael Okin, Boardcertified in orthopedic surgery, who found in a January 28, 2005 report that appellant had a 62
percent impairment of the right lower extremity pursuant to the A.M.A., Guides. Dr. Okin
calculated this impairment based on a three millimeter cartilage interval, noted in Dr. Arena’s
September 2002 operative report, which yielded a 7 percent lower extremity impairment under
Table 17-31 at page 544 of the A.M.A., Guides; severe cruciate and collateral ligament laxity,
which produced a 37 percent impairment under Table 17-33 at page 546, a 10 percent
impairment for partial medial and lateral meniscectomy and an 8 percent impairment for atrophy
at Table 17-6, page 530.

2

On March 2, 2005 the Office granted appellant a schedule award for a 62 percent
permanent impairment of the right lower extremity for the period January 23, 2005 to March 10,
2006, for a total of 57.60 weeks of compensation.
By letter dated March 9, 2005, appellant’s attorney requested reconsideration. Counsel
argued that there was no indication in the record that appellant had ever filed a claim for an
additional award. He further contended that, since appellant was currently receiving a $1,441.00
monthly loss of wage-earning capacity payment, he would only receive a net award of $6,669.00
during the course of the schedule award. Counsel noted that, since appellant’s total schedule
award for the 20 percent impairment was $30,038.40, it was not appropriate to pay him the
award at that time, given that he was receiving monthly wage-loss payments of $1,441.00.
By decision dated March 24, 2005, the Office denied the request for modification. It
rejected appellant attorney’s argument that the case file contained no indication that appellant
had not made a claim for an additional schedule award. The Office stated that the file clearly
showed appellant had completed, signed and submitted a Form CA-7 dated June 20, 2003, on
which he had checked the box indicating that he was claiming a scheduled award. It noted that
appellant had further evidenced his intention to claim a schedule award by requesting a hearing
after the Office initially rejected the claim in its October 9, 2003 decision.
The Office also rejected counsel’s contention that appellant’s intentions were manifested
by his request to continue receiving wage-loss benefits in lieu of compensation for a schedule
award. It noted that it stopped paying wage-loss benefits effective January 22, 2005 and began
paying appellant’s schedule award as of January 23, 2005. The Office pointed out that, contrary
to counsel’s contention, appellant’s wage-loss compensation payments were merely being
deferred until after payment of the schedule award was completed, not reduced. It further noted
that appellant was entitled to apply to receive any Office of Personal Management (OPM)
disability money to which he was entitled during the period of the award, to compensate for the
fact that his wage-loss benefits were stopped during the award.
In a decision dated September 12, 2005, the Office issued an amended schedule award,
finding that appellant was actually entitled to an award based on 52 percent right lower extremity
impairment, for an additional 20 percent more than the original award.
By letter dated September 16, 2005, appellant’s attorney requested an oral hearing, which
was held on March 3, 2006. At the hearing, appellant acknowledged that he filed a Form CA-7
claiming a schedule award; however, he alleged that he did so because an Office claims
examiner had advised him to do so in order to claim compensation in connection with his
September 2002 knee surgery. Counsel argued that the schedule award should not have been
paid because appellant was receiving regular, ongoing compensation for loss of wage-earning
capacity at that time and his receipt of the schedule award in lieu of compensation for loss of
wage-earning capacity resulted in a net loss of $6,669.00. He stated that if he had been
representing appellant at that time he would have recommended that appellant not file the
schedule award claim, as it was against his best interest. Counsel stated that he asked the Office
to hold the schedule award in abeyance, but the Office had denied this request. He contended
that the situation in this case, where appellant was receiving compensation for loss of wageearning capacity, then receives a schedule award, was similar to when a claimant was receiving a

3

schedule award and has a claim accepted for a recurrence of disability, in such cases the Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.7(3)1 mandates that the schedule award payment be suspended during the period
of the recurrence of disability. Counsel argued that the Office should adjudicate this case in a
similar manner.
Appellant’s attorney further argued that the Office improperly reduced appellant’s
schedule award from one based on a 62 percent impairment to one based on a 52 percent
impairment. Counsel contended that the Office erred by issuing an adjusted award without first
seeking clarification from Dr. Okin, whose findings provided the basis for the award.
By decision dated October 16, 2007, an Office hearing representative set aside the
September 16, 2005 Office decision. He found that the Office erred and acted prematurely in
amending appellant’s schedule award from one based on a 62 percent impairment to one based
on a 52 percent impairment without first referring the case back to Dr. Okin for clarification of
his findings. The hearing representative also noted that Dr. Okin did not appear to address the
issue of whether appellant has reached maximum medical improvement, and if so, on what date.
He indicated that this was significant since appellant’s attorney had requested abeyance of the
schedule award on that basis. The hearing representative, therefore, remanded the case, and
instructed the district Office to ask Dr. Okin to clarify and explain his schedule award
calculation, specifically with regard to his use of the Combined Values Chart in calculating the
proper percentage of right upper extremity impairment, as noted by the Office in its amended
September 12, 2005 decision. He instructed the district Office to issue a de novo determination
regarding the proper impairment rating of the claimant’s right lower extremity under the A.M.A.,
Guides, and to determine the date of maximum medical improvement.2
The hearing representative rejected the argument advanced by appellant’s attorney that
the Office should not have processed or should have suspended payment of the schedule award
because the claimant was in receipt of wage-loss compensation. He stated that the section of the
procedure manual counsel cited pertained to cases where a claimant sustains a recurrence of
disability in the middle of the schedule award and was therefore not applicable to the instant
case. The hearing representative found that appellant was familiar with schedule award claims,
having previously received a schedule award, and was fully aware that when he filed the
Form CA-7 on June 2003 and checked the box requesting such as award the Office would
undertake to process his claim. He stated that there was no evidence in the record supporting
that appellant was coerced into filing for a schedule award or that he did not file the claim of his
own volition. In addition, by doing so appellant received a substantial increase in his schedule
award. The hearing representative stated that, while appellant was prohibited from receiving
dual compensation benefits for the same period, and his compensation for a schedule award was
less than that he would have received for wage-loss compensation during the same period, he
failed to show that he was otherwise disadvantaged by deferring payment of the schedule award.
1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.7(3)(March 1995, November 1998).
2

The hearing representative stated that, if Dr. Okin did not provide the required clarification in his supplemental
report, the district Office should refer appellant, and the case file to a new impartial examiner.

4

He noted that appellant’s wages had remained at the same level since 2002 and there was no
projected date upon which he was expected to return to a job with earnings equal to or higher
than that he earned with the employing establishment.
In a supplemental report dated November 26, 2007, Dr. Okin stated:
“[T]he impairment rating is based on a 62 percent impairment of the right lower
extremity.… That was based on Table 17-3 of the A.M.A., Guides [at] [page]
527.
“In order to create an impairment rating, the patient has to have reached
maximum medical improvement. Therefore, [appellant] reached maximum
medical improvement as of the date of my exam[ination] which was January 19,
[20]05.”
In a report dated November 29, 2007, an Office medical adviser stated that there was an
error in the previous Office impairment calculation of a total 52 percent right lower extremity
impairment, which utilized the Combined Values Chart. He noted that Dr. Okin recommended 7
percent impairment rating for a three millimeter cartilage interval, 37 percent for severe anterior
cruciate and medial collateral ligament laxity, 10 percent for medial and lateral meniscectomy,
and 8 percent for atrophy. The Office medical adviser stated that this calculation was incorrect
because the subsection at page 526 of the A.M.A., Guides, Table 17-2, Guide to Appropriate
Combination of Evaluation Methods, states that atrophy cannot be combined with meniscectomy,
ligament laxity and arthritis; therefore, the correct calculation based on the A.M.A., Guides
should be a combination of 37 percent and 10 percent, as opposed to 7, 37, 10 and 8. This
equaled a combined value of 47 percent impairment. The Office medical adviser concluded that,
although Dr. Okin continued to rate a 62 percent impairment for appellant’s right lower
extremity and although appellant had already received compensation for a 52 percent
impairment, he would recommend no further adjustments to appellant’s overall schedule award.
He advised that the date of maximum medical improvement should be January 19, 2005, as
recommended by Dr. Okin.
The Office determined that Dr. Okin did not provide sufficient clarification or medical
rationale in his November 26, 2007 supplemental report. On December 18, 2007 it therefore
referred appellant to a new referee examiner, Dr. Gregory S. Maslow, Board-certified in
orthopedic surgery, to resolve the outstanding conflict in the medical evidence.
By letter dated January 7, 2008, appellant’s attorney acknowledged that he had received
the Office’s December 18, 2007 letter scheduling a referee examination with Dr. Maslow.
Counsel did not raise any objections to Dr. Maslow’s appointment.
In a January 15, 2008 report, Dr. Maslow found that appellant had a 37 percent right
lower extremity pursuant to the A.M.A., Guides. He accorded 7 percent impairment for arthritis
in the right knee, 25 percent impairment for anterior cruciate laxity, which he rated as severe and
10 percent for the medial and lateral meniscectomy, which equaled 37 percent impairment under
the Combined Value Chart. Dr. Maslow concurred with the Office medical adviser’s finding that

5

the A.M.A., Guides do not permit a rating for atrophy to be combined with a rating for arthritis
or diagnosis-based estimate.
In a January 14, 2008 report, Dr. Arena stated on examination that there was laxity of the
right knee with the positive Lachman’s maneuver, positive pivot shift, no calf tenderness and no
effusion. He noted no tenderness about the right knee and stated that the distal neurovascular
was normal.
In a January 31, 2008 report, the Office medical adviser stated:
“The physical examination by Dr. Maslow indicated that the radiologic findings
for arthritis were mild, justifying only seven percent impairment for the lower
extremity compared to 37 percent based upon Dr. Okin’s interpretation of arthritis
because of a three mm [millimeter] cartilage interval. This is a major difference
increase comparing Dr. Okin’s report and Dr. Arena’s report as it related to
interpretation of the x-ray findings.
“According to the A.M.A., Guides … [at] page 544, Table 17-31: Arthritis
Impairments Based on Roentgenographically Determined Cartilage Intervals, [a]
three mm cartilage interval is equivalent to seven percent impairment. That would
be correct as to Dr. Maslow’s observation.
“For cruciate laxity Dr. Maslow recommended a severe cruciate laxity that
correctly was interpreted based upon page 546, Table 17-33: Impairment
Estimates For Certain Lower Extremity Impairments, as to be 25 percent
impairment. This is appropriate for anterior cruciate laxity.
“Dr. Mario Arena, the treating orthopedic surgeon[,] who examined the patient
January 14, [20]08 one day before Dr. Maslow’s examination indicated that there
was laxity with a positive pivot shift and positive Lachman’s maneuver, and this
would be consistent with Dr. Maslow’s examination.
“Dr. Maslow also stated correctly, based upon page 546, Table 17-33, the medial
and lateral partial medial meniscectomy represent 10 percent impairment. He
utilizes page 604, The Combined Values Chart, combining 25, 10 and 7 for a total
of 37 percent impairment.
“My reading of The Combined Values Chart, page 604, combines 25 plus 10
equals 33 percent and 33 percent plus 7 equals 38 percent[,] [i]n contrast to 37
percent as noted by Dr. Maslow.
“For the reasons stated on November 29, [20]07, I noted that Dr. Okin incorrectly
combined atrophy with the arthritis estimate, and, therefore, Dr. Okin’s
recommendations cannot be accepted in that regard.
“However, using Dr. Okin’s actual examination and making the appropriate
corrections as noted in my previous memorandum we could have accepted 47

6

percent impairment, utilizing Dr. Okin’s examination. However, [appellant] was
already awarded 52 percent.
“Based on the most recent examination both Dr. Arenas examination and
Dr. Maslow’s examination would justify 38 percent impairment.
“Therefore, for the reasons stated in my memorandum of November 29, 2007 as
well as the rationale as outlined above, it is my recommendation that this claimant
not receive any greater than 52 percent than [he] has already been awarded.”
(Emphasis in the original.)
By decision dated February 12, 2008, the Office found that appellant was not entitled to
an additional schedule award greater than that which he had already received. It found that
Dr. Maslow’s referee opinion represented the weight of the medical evidence.
By letter dated February 15, 2008, appellant’s attorney requested an oral hearing, which
was held on July 29, 2008. At the hearing, counsel reiterated the arguments advanced at the
March 3, 2006 hearing regarding the propriety of the schedule award and contested the Office’s
determination denying an award for additional impairment greater than the 52 percent already
awarded. He contended that Dr. Maslow’s January 15, 2008 report was not sufficiently well
reasoned or thorough to merit the special weight of an impartial medical examiner. Counsel
specifically noted that Dr. Maslow did not test for range of motion impairment, did not indicate
he did any strength testing and that his finding of severe cruciate laxity should have yielded 37
percent impairment, as opposed to the 25 percent impairment he calculated, under Table 17-33 at
page 546 of the A.M.A., Guides. He also argued that there was no indication in the Office’s
December 18, 2007 notification of an impartial examination that it properly selected Dr. Maslow
from the Physicians Directory Service (PDS).
By decision dated September 17, 2008, an Office hearing representative affirmed the
February 12, 2008 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.4 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses.5
3

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

4

Id. at § 8107(c)(19).

5

20 C.F.R. § 10.404.

7

Section 8123(a) of the Act provides that “if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
[of Labor] shall appoint a third physician who shall make an examination.”6 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.
Board case precedent provides that, when the Office obtains an opinion from an impartial
medical specialist for the purpose of resolving a conflict in the medical evidence and the
specialist’s opinion requires clarification or elaboration, it must secure a supplemental report
from the specialist to correct the deficiency in his original report. Only when the impartial
specialist is unable to clarify or elaborate on his original report or if his supplemental report is
incomplete, vague and speculative or lacking in rationale, should the Office refer the claimant to
a second impartial specialist.7
ANALYSIS
In this case, Dr. Maslow, the impartial medical specialist, determined that appellant had a
37 percent impairment of the right lower extremity based on the A.M.A., Guides. The Office
medical adviser relied on Dr. Maslow’s impairment findings regarding arthritis, medial and
lateral partial medial meniscectomy, and anterior cruciate laxity. He concurred with Dr. Maslow
that appellant was entitled to a seven percent impairment for arthritis, correctly noting that the
A.M.A., Guides at page 544, Table 17-31, Arthritis Impairments Based on Roentgenographically
Determined Cartilage Intervals, the three millimeter cartilage interval found by Dr. Okin based
on x-ray and examination yielded a seven percent impairment. In addition, the Office medical
adviser agreed with Dr. Maslow’s findings of 25 percent impairment for severe cruciate laxity
and 10 percent impairment for medial and lateral partial medial meniscectomy, as indicated by
Table 17-33 at page 546, Impairment Estimates For Certain Lower Extremity Impairments.
Utilizing the Combined Values Chart, he calculated 38 percent right lower extremity impairment.
As appellant had already been granted a 52 percent schedule award, the Office medical adviser
concluded that appellant was not entitled to any additional impairment of the right lower
extremity based on the A.M.A., Guides.
The Board finds that the Office properly determined in its February 12, 2008 Office
decision that appellant was not entitled to any additional award for impairment to his right lower
extremity. It properly found that Dr. Maslow’s referee opinion represented the weight of the
medical evidence and merited the weight of an impartial medical examiner. The Office medical
adviser combined, utilizing the Combined Values Chart of the A.M.A., Guides,8 the arthritis,
partial meniscectomy and cruciate laxity impairments to arrive at a right lower extremity
impairment of 37 percent. While Dr. Maslow and the Office medical adviser incorrectly rated
6

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).
7

See Nancy Keenan, 56 ECAB 687 (2005).

8

A.M.A., Guides 604.

8

severe cruciate laxity at 25 percent instead of 37 percent, the stated amount for severe cruciate
laxity impairment as set forth at Table 17-33, the Board finds that such error is harmless. The
Board notes that even with an increase of 12 percent, appellant’s total impairment for the right
lower extremity is still less than the 52 percent he had already been awarded. The findings of
Dr. Maslow and the Office medical adviser were proper and in conformance with the protocols
of the A.M.A., Guides in all other respects.
The Board rejects the argument by appellant’s attorney that this case should be treated
similarly to the case where a claimant was receiving a schedule award and has a claim accepted
for a recurrence of disability. The section of the Federal (FECA) Procedure Manual at Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.7(3)9 is unambiguous
and applies only to cases where appellant’s schedule award is interrupted by a recurrence of
disability. The Board also rejects counsel’s argument that the Office erred by going forward and
processing appellant’s schedule award claim, as appellant clearly indicated his intentions in the
June 20, 2003 Form CA-7. In addition, the Board rejects counsel’s contention that Dr. Maslow
erred by failing to rate additional impairments for range of motion and strength. The Board
notes that Table 17-2 of the A.M.A., Guides expressly prohibits an award for impairments based
on gait derangement, muscle atrophy, muscle strength (loss), range of motion loss or ankylosis in
combination with an impairment due to a diagnosis-based estimate (resection arthroplasty).10
Appellant continues to allege that the opinion of Dr. Okin supported a greater impairment
rating of the right lower extremity. However, the Office, in conformance with its procedures,
found that Dr. Okin failed to provide sufficient clarification or medical rationale of his
January 28, 2005 referee report in his November 26, 2007 supplemental report. It referred
appellant to a new impartial examiner, Dr. Maslow, who found in his January 15, 2008 report
that appellant had a 37 percent right lower extremity impairment stemming from his accepted
right knee condition. The Office medical adviser relied on Dr. Maslow’s report, which resolved
the conflict in the medical evidence regarding whether appellant had sustained additional
impairment from his accepted right knee condition and represented the weight of the medical
evidence. Therefore, the Office properly determined that appellant was not entitled to an
additional schedule award.
Following the February 12, 2008 decision, appellant’s attorney requested an oral hearing
and argued that the Office did properly select Dr. Maslow from the PDS. A physician selected
by the Office to serve as an impartial medical specialist should be wholly free to make a
completely independent evaluation and judgment. To achieve this, the Office has developed
specific procedures for the selection of impartial medical specialists designed to provide
safeguards against any possible appearance that the selected physician’s opinion is biased or
prejudiced. The procedures contemplate that impartial medical specialists will be selected from
Board-certified specialists in the appropriate geographical area on a strict rotating basis in order
9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.7(3) (March 1995, November 1998).
10

See James R. Taylor, 56 ECAB 537 (2005). In this case, the Board held that the principle enunciated in Table
17-2, page 526 for not combining these awards in lower extremity impairments also applies to upper extremity
impairments.

9

to negate any appearance that preferential treatment exists between a particular physician and the
Office.11 The Federal (FECA) Procedure Manual provides that the selection of referee
physicians (impartial medical specialists) is made through a strict rotational system using
appropriate medical directories. The procedure manual provides that the PDS should be used for
this purpose wherever possible.12 The PDS is a set of stand-alone software programs designed to
support the scheduling of second opinion and referee examinations.13 The PDS database of
physicians is obtained from the American Board of Medical Specialties Directory of Boardcertified Medical Specialists (ABMS) which contains the names of physicians who are Boardcertified in certain specialties.
In this case, the Office’s December 2007 referral letters, and memoranda, do not indicate
that the referral source for the selection of Dr. Maslow was the PDS. However, there is no
evidence that the Office did not select Dr. Maslow from the PDS. In addition, the Board notes
that counsel did not raise a timely objection to the impartial medical examiner until his appeal.
The record indicates that on January 7, 2008 appellant’s representative confirmed that he was in
receipt of the Office’s December 18, 2007 scheduling notice and the pertinent information
pertaining to the January 15, 2007 examination with Dr. Maslow, he requested a copy of the
statement of facts and the correspondence to the physician. Counsel was subsequently provided
with the requested information. He did not object to Dr. Maslow’s selection until after
February 12, 2008, the date the Office issued its decision denying an additional schedule award,
and waited five more months -- July 16, 2008, the date of the hearing -- to do so. Counsel did
not provide a valid reason other than to make a general allegation that there was no indication in
the file that the PDS was utilized and that Dr. Maslow was selected at random.14 The Board
finds that counsel did not raise a timely objection or provide a valid reason for this stated
objection. Therefore, the evidence does not establish an error in the selection of Dr. Maslow as
an impartial medical examiner.15
Appellant’s representative also alleged that Dr. Maslow’s report could not carry the
weight of the evidence. However, as determined above, the Board finds that Dr. Maslow’s
opinion is thorough and well rationalized and based on a complete and accurate factual and
medical background. Accordingly, it is entitled to special weight.
As there is no other probative medical evidence establishing that appellant sustained any
additional permanent impairment, the Office properly found that appellant was not entitled to
11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).
See also Willie M. Miller, 53 ECAB 697 (2002).
12

Id.

13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7 (May 2003).

14

Counsel also noted that one of the Office memorandums, dated December 17, 2007, indicated that appellant
was being referred for a second opinion examination. However, all of its subsequent notices and letters clearly
stated that appellant was scheduled for a referee medical examination with an impartial medical examiner,
Dr. Maslow.
15

Supra note 11 (appellant did not raise an objection to selection of referee physician until after claim was denied
and raised only general allegations the claim was improper).

10

any additional awards based on impairment to his right lower extremity. The Board will affirm
the February 12 and September 17, 2008 decisions
CONCLUSION
The Board affirms the Office’s determination that appellant is not entitled to any
additional awards based on impairment to his right lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the September 17 and February 12, 2008 decisions
of the Office of Workers’ Compensation Programs be affirmed.
Issued: July 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

